Exhibit 4.2 THIS NOTE AND THE SECURITIES ISSUABLE UPON THE CONVERSION HEREOF HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD, PLEDGED, HYPOTHECATED, DONATED OR OTHERWISE TRANSFERRED WITHOUT COMPLIANCE WITH THE REGISTRATION OR QUALIFICATION PROVISIONS OF APPLICABLE FEDERAL AND STATE SECURITIES LAWS OR WITHOUT DELIVERING AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED. CURAEGIS TECHNOLOGIES, INC. CONVERTIBLE PROMISSORY NOTE $[] August , 2016 FOR VALUE RECEIVED, CURAEGIS TECHNOLOGIES, INC., a New York corporation (the “ Company ”), promises to pay to [] (“ Investor ”), or its registered assigns, in lawful money of the United States of America the principal sum of [] Dollars ($[]) (the “ Principal Amount ”), or such lesser amount as shall equal the outstanding principal amount hereof, together with interest from the date of this Note on the unpaid principal balance at a rate equal to 6.0% per annum the (“ Interest Rate ”), computed on the basis of the actual number of days elapsed and a year of 365 days. All unpaid principal, together with any then unpaid and accrued interest and other amounts payable hereunder, shall be due and payable, if not earlier converted, on August [], 2021 (the “ Maturity Date ”). This Note is one of the “Notes” issued pursuant to that Securities Purchase Agreement dated August [], 2016 (as amended, modified or supplemented, the “ Securities Purchase Agreement ”), between the Company and the Investors (as defined in the Securities Purchase Agreement). The maximum principal amount of all of the Notes shall not exceed, in aggregate, Three Million Dollars ($3,000,000). The Investor hereby appoints and authorizes any combination of the Investors (as defined in the Securities Purchase Agreement) who, collectively, represent a majority of the outstanding principal under all of the Notes (together, the “
